Upon appeal by the defendant from an interlocutory judgment of divorce entered in favor of the plaintiff on a decision, after trial, interlocutory judgment reversed on the law and the facts, without costs, and the complaint dismissed on the law, without costs, on the authority of Ackerman V. Ackerman (123 App. Div. 750, affd. 200 N. Y. 72). Findings of fact and conclusions of law inconsistent herewith are reversed and disapproved and new findings and conclusions will be made. Hagarty, Carswell and Nolan, JJ., concur; Lewis, P. J., and Johnston, J., dissent and vote to affirm, for the reasons stated in the opinion of Mr. Justice Golden at Special Term (187 Misc. 569). Settle order on notice.